Order entered March 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01181-CV

                             MARVIN LAWRY, JR., Appellant

                                               V.

                            MONIKA LAWRY, ET AL., Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-08-15571

                                           ORDER
       We GRANT appellant’s second unopposed motion for extension of time to file brief and

ORDER the brief be filed no later than April 2, 2015.

       We note the motion does not contain a certificate of service. We remind appellant that,

pursuant to Texas Rule of Appellate Procedure 9.5, any document filed with the Court must be

served on all parties to the appeal, and the document must contain a proof of service in the form

of an acknowledgment of service by the person served or a certificate of service. See TEX. R.

APP. P. 9.5.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE